OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                         AUSTIN




,BonorablsEm-met Oulnn
 lktlIlt]r
        AttOrlI6J'
 El Faso County
 El Faso, Texas

Dear Slrr




     be Losued by the Comai881on~r8*Court for the oon-
     strwtion OS woh bul&ding may be ref’undsdinto
     bonds, as provided by Seotfon 0 of Artlale 8866-a
     of the Revised Cfvll Statutes."
        we rowntly held in our oplnfon number O-%386 that a
oountp oould not issue bonds for the purpose cl oolutnsoting
a livestookbuilding. &dd opinion Is based upan the proposl-
t&on that a oounty osnnot issue bonds unlass such pwer i8
Honorabls       Xrnost   Ouinn,      &uI@I if8




orpressly conforrs6 by law. Suah is tha sstabllshsdUootrlns
ia t&la State,  a&i has been from an early this. It was aftirm-
ad on the original appsal of San Patrlolo    Cmaty vs. Koalaas,
44 Tsx. 398, and reiterated  In Robertson vs. Brssdlmr, 61
Tax. 3161 also in &asatsr vs. Lspss, tll 8.W. S7g @up. Ct.).
%s apoe with tho statssmnt in your 1stOer tlmt it la a r&l
ssttlsd rule in Tesm that oeuntlss k&v* the pwu      to oontraot
for tbo oonstruotionof oourtlmuso8 or for the irgrrwsmsntOt
pub110 rodid8 on the ganUa1 oroUt Of the OOUnty,        to 188110
                                                    arril
IIIsvldmos of the indsbtodnsssthuoby oroatsd the tim       wmr-
rants of tbs oounty maturing in artar ysars. Lasater vs. Lo I;,
819 8.W. 873: Stratton vs. Kinney Oounty, 157 8.n. 1190; nrrdgors
at al vs* City of L.ax@aws,  SX?CO,,S.W. 1085.

            We oannot       agree    that   a o0unty      nay   lssus   tins   vmrrsnts
ior the oonstruotionof a livestook building. fn Lasata vs*
X&pot, the oass oltod by you as authority Zor holding tlvt a
county may lam*-suoh   vmrranta,  Judg8 Phllllps stats8 - *Tin
oaso as lt stsads In thJ,sacurt is, thusfow, om Wmro a oom-
missionsrs~oourt in the rrooutlon o? a dnddut on 01-d p&t
       - tbs aollstru0t10n   of publio ra         8 ooua y, de-
k&F nod in eood faith upon the frauwoe of oOUnty warrants,
instead of bonds, as a plaa of payIaUIt.*The only qwstloa pro-
sonted there was whether or not the 001&68ionUS~     ooUrt h&
suth4rlty       to issue these        time warnssits.
         Judgs PhiLlips deals at lsngth dth the hl#tOry of ths
oonstltutionaland lsgislatlveenaotsmts whioh gavr the oom-
mlsslowrs*   oourt authority to issw   both warrants ad bonds.
In this oase the court had the spsofiio lsgislatlvsauthority
to issue bonds for the purport ab oonstmotlng aad laprori~~&
mada, but instead, they lssusd blarewarrants. The oourt brld
that the power to issue bonds for road lmprorewnts and oourt-
houses, or for money borrond    ior the purpsso oi aoquiring mah
improvemnts, is a pwsr nhloh is rsgaplsd as bSing; bbyoad ths
soopo oi power of ths governing body at:a wlaaty unle88        it bs
spsolallygranted. This extnordlnasy ‘wer, whsn grant-d, oaa
bo exuolsotl  only in t ha mod0 and ior.tke prrrp0808 8p0irt86       in
the grant, but the mnt of this powsr’dors not lmpU&ly QI-
priva     tbs   governing     bo6y    of    the   authority     to   mahr   those   Sam
fxcprorsmsntson ars6lt sad to issue non-negotiableintersat-
bearing obllgatlonsof the uauntyfor the debt thps orsatsd,
it slimwhere the suthority to atake the ~rQVUMlIt# ia OW-
ferrod.
        The laws or tbls   State, as pointed out in Lasater vs.
Lqiez, pl&ioe& &ity ou the aomissiooercl*aourt to bull8 rod8
snd courthouses. If *,Lit! county was under a SiRSlar duty to
bui1tk.nlivestock building, then no doubt they would &se the
authority to borrow ffionag to build auah a bulldingand the lm-
plied authority to Zseue non-negotiable obligations avldanoing
tbs debt. But thsre ia no ruoh eonetltuticnal and atatutmy
duty plucsd on then to build llvestook bulldi~s as *here la
for roads an& od~thouses.      Article SW734 mrsly provides that
oad.salonera~ courte *my proride~ for suoh buildings.
        If the oommlssionuo* oourt aould legally issue tim
wurrants to build a livestqok  building, and find them Into bonds,
thla mulch be allowing theat to do inb1rtwtl.y what they oould
not do Cireotly.
        Thsreforo, It ie the’qplaiomof this departswatthsl,a
oountf oamot le5lly issue tl* warmntr far tha purpose of
oonstruotlnga llrestoaksxposit@m building. We oould not
approve such isme ii they were attapt6d  to be rundad into
bmC8.

                                         Vuy    tql1y yours
                                     ATTORKET   0P~RA.L OF WXM

                                     B
                                                      Assistant